In the Supreme Court of Georgia



                                    Decided: October 19, 2021


                S21A0990. DeVANNA v. THE STATE.


      WARREN, Justice.

      After a jury trial in June 2019, Alexander DeVanna was

convicted of malice murder and other crimes related to the shooting

death of his wife, Casey DeVanna.1 DeVanna appeals, contending


      1 The crimes occurred on August 26 and 27, 2017. On November 28,
2018, a Clarke County grand jury indicted DeVanna for malice murder, two
counts of felony murder (one predicated on aggravated assault and one
predicated on possession of a firearm by a convicted felon), aggravated assault,
two counts of possession of a firearm by a convicted felon, and possession of a
firearm during the commission of a crime. At a trial from June 3 to 7, 2019, a
jury found DeVanna guilty of all counts. On June 7, 2019, DeVanna was
sentenced as a recidivist to life in prison without the possibility of parole
(“LWOP”) for malice murder and to two consecutive five-year prison sentences
for possession of a firearm by a convicted felon and possession of a firearm
during the commission of a crime. The felony murder counts were vacated by
operation of law, the aggravated assault count was merged into the malice
murder count, and one of the two possession-of-a-firearm-by-a-convicted-felon
counts merged into the other one for sentencing purposes. Through trial
counsel, DeVanna filed a timely motion for new trial. Through appellate
counsel, DeVanna filed an amended motion for a new trial. On December 21,
2020, following a hearing, the trial court entered an order granting in part and
denying in part DeVanna’s amended motion for new trial. The trial court
that his trial counsel rendered ineffective assistance under the Sixth

Amendment to the United States Constitution by failing to request

a proper jury instruction on the legal principle that a convicted felon

can possess a firearm while acting in self-defense under certain

circumstances. We disagree and affirm DeVanna’s convictions.

     1. (a) The evidence presented at DeVanna’s trial showed that

DeVanna and Casey married in May 2017 and began living in St.

Petersburg, Florida. Several months into their “rocky” marriage,

the couple decided to go on a road trip and camp in Georgia before

heading out west. On August 26, 2017, DeVanna and Casey, along

with their cat Gizmo, checked into Room 226 at the Best Western

Hotel on Milledge Avenue in Athens, Georgia. On the afternoon of

August 27, after check-out time, housekeeping staff found Casey’s

body lying on one of the two beds in Room 226 with her legs hanging



concluded that it improperly sentenced DeVanna as a recidivist because his
previous felony convictions—all from Florida—would not have been felonies in
Georgia. The trial court denied DeVanna’s amended motion for new trial as to
all of his other arguments. On January 20, 2021, DeVanna was resentenced to
LWOP plus 10 years in prison. DeVanna filed a timely notice of appeal on
December 22, 2020. The case was docketed to the August 2021 term of this
Court and orally argued on September 21, 2021.
                                     2
off of the side of the bed and her feet touching the floor. A staff

member called 911, and shortly thereafter, local law enforcement,

the Athens-Clarke County Fire Department, and National EMS all

arrived at the hotel.

     Officers observed that “a lot” of blood from Casey’s nostrils and

mouth had dried on her face. She was lying sideways across the

twin bed furthest from the door with her legs dangling down the side

of the bed as if she had been sitting on the side of the bed and then

laid backwards. An officer later testified that pillows were lying on

top of Casey’s arms and that four drinks were sitting on the

nightstand upright and undisturbed, adjacent to the bed where she

lay. A detective testified that he saw no evidence of any sort of

violent struggle in the room. He also testified that when some of the

other first responders present at the scene rolled Casey over on the

bed to prepare to remove her body, he observed blood pooling out of

her head, which he said indicated that Casey’s body had not been

moved since she was killed.

     Upon processing the crime scene, law enforcement officers

                                  3
found, among other things, a piece of G.E.D. paperwork and a high

school diploma belonging to “Alexander T. DeVanna,” a receipt from

a pizza shop located across the street from the Best Western with

the name “Alex” and room number 226 listed on the receipt, and

shotgun shell casings from the nightstand.

     Six days later, DeVanna checked into a campground near

Ocala, Florida.      Athens-Clarke County law enforcement officers

began tracking the location of his cell phone that same day and

issued a be-on-the-lookout alert to local law enforcement in Marion

County, Florida. The next morning, local officers on a routine patrol

identified DeVanna and his car at a campground bathroom. Officers

arrested DeVanna and took him into custody.

     Two Athens-Clarke County detectives traveled to Florida and,

after advising DeVanna of his rights under Miranda,2 conducted a

video-recorded interview. During that interview, DeVanna claimed

that Casey found text messages on his phone between Paige Vargas


     2   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).



                                       4
(one of DeVanna’s former romantic partners) and DeVanna,3 that

Casey became angry at him, and that he later awoke to Casey

loading a round into the chamber of a gun, which she pointed at

DeVanna’s head. He further claimed that in the ensuing struggle

over the firearm, “his pinky might have fired the weapon.” One

detective observed scratches on the side of DeVanna’s torso during

the interview.

      A search of DeVanna’s campsite in Florida revealed a Taurus

9mm pistol that a GBI firearms examiner later testified contained

characteristics that matched those on the bullet recovered from

Casey’s body. That search also revealed two identification cards

belonging to Casey and a receipt from an Athens RaceTrac ATM

dated August 27.

      The State also introduced evidence that Dakota Waite, a close

friend of DeVanna’s, exchanged messages with DeVanna through

Facebook Messenger a week before Casey’s death.                  Specifically,



      3 Evidence about the content of those messages is recounted later in this
division.
                                      5
DeVanna messaged Waite saying, “Going to shoot my wife and

myself prob [sic] today,” and “going to shoot dope today.” DeVanna

sent Waite a photo of himself holding a gun to his head and of a self-

inflicted cut from DeVanna’s wrist up to his elbow. In response,

Waite asked DeVanna, “Where’s yer [sic] wife?!”             DeVanna

responded “I’m about to shoot her in the head and go get f***ed up

one last time.”

     The State also introduced evidence of other social media and

text messages DeVanna sent on the night of, and the night after,

Casey’s death.    On the night of August 26—the night of the

shooting—DeVanna sent a Facebook message to a different friend,

Jarrett Russo, stating, “I am in Athens, Georgia, about to leave my

wife.” DeVanna went on to say, “We planned on camping in GA but

she’s out of her meds and is making it hard for me not to hurt her

lol.” DeVanna also told Russo that while stopped at a gas station in

Georgia during their road trip, Casey had thrown his possessions

out of the car and driven off without him, but that she returned later

to retrieve him and help him pick up his belongings. DeVanna told

                                  6
Russo that, after this episode and upon arriving at the hotel, Casey

was “passed out now haha.” He also wrote, “I got to leave before I

end up in prison” and suggested that he might steal Casey’s car.

Russo responded, “That’s grand theft auto” and “jail either way.”

     The next day, DeVanna sent a text message to a third friend,

Tanner Hackney, saying, “I love you brother but this will prob [sic]

be the last time you hear from me.” Hackney told DeVanna to call

him and that “you can’t just leave me hanging here.” DeVanna

responded, “I shoot her man[.] I f***ing shoot her . . . .” Hackney

then began calling DeVanna until DeVanna called him back at

approximately 2:00 p.m. DeVanna told Hackney that he woke up to

Casey pointing a gun at his head and that he got up and wrestled

the gun from her and “he had lost his anger and he shot her in the

f***ing head.”

     DeVanna had also exchanged Facebook messages with Paige

Vargas. On August 26, DeVanna messaged Vargas and told her that

he was in Georgia “[b]ecause I’m a dumba** who got married.”

DeVanna wrote that the “[f]irst time I ever hit a woman was

                                 7
yesterday.” DeVanna sent Vargas a photo he took the night before

of the cut that spanned from his wrist to his elbow.                  He then

messaged her, “I [sic] about to kill her man . . . godamn [sic].” He

then sent Vargas a photo of him pointing a gun at Casey’s head while

she was sleeping. Vargas urged DeVanna to “cool down” and to not

“be dumb,” but DeVanna responded, “If I let her live, she will

continue to degrade me make [sic] me do more stupid sh*t.” Hours

later, DeVanna sent Vargas a message saying, “I did it” and “I’m so

sorry.” The next afternoon, DeVanna called Vargas and told her

that he and Casey were wrestling over a gun and it went off.

DeVanna told Vargas he intended to get a “bunch of drugs and try

and kill himself.”4

      The State also presented evidence that around 12:50 a.m. on



      4   The State also admitted into evidence Facebook Messenger
conversations DeVanna had with various other friends who did not testify at
trial. Those records showed DeVanna making the following statements on
August 19, 2017, a week before the shooting: “I’m going to shoot her then
myself”; “I’m going to shoot my wife and myself”; and “I’m going to do it today.”
On August 27, in response to a friend’s question about whether DeVanna had
“kill[ed] someone,” DeVanna responded with a frown symbol and “yes.”
DeVanna does not challenge on appeal the admission of these messages at
trial.
                                       8
August 27, DeVanna went to an ATM at a nearby RaceTrac

convenience store and made two withdrawals from Casey’s account.

Over the next six days, DeVanna made additional withdrawals from

the account, including several in St. Petersburg, Florida.

     The GBI forensic pathologist who performed Casey’s autopsy

testified that Casey suffered a gunshot wound to her face fired from

an “intermediate range” likely in excess of six inches, and that the

trajectory of the bullet was consistent with the shooter standing and

Casey sitting. The pathologist characterized Casey’s cause of death

as a gunshot wound to the head and the manner of death as

homicide. The autopsy showed that Casey suffered an additional

blunt force injury to her head.

     The GBI forensic toxicologist who performed a drug screen on

Casey testified that it revealed an analog of fentanyl, a “C[entral]

N[ervous] S[ystem] depressant” that will “slow down your brain”

and “motor functions” and make you “drowsy,” “sleepy,” “confused,”

and dizzy. She testified that THC was also found in Casey’s system.

     DeVanna—who had stipulated to his status as a convicted

                                  9
felon—raised both self-defense and accident as defenses and

testified in his own defense. He claimed that Casey’s mood “was

fluctuating” and “was sometimes high and then sometimes real low.”

He testified that, on the night of her murder, Casey went to sleep

before he did, and that, after he went to sleep, he awoke to the sound

of Casey “pulling back the slide” of a handgun and felt her pressing

the gun to his head. DeVanna recounted that Casey then said

something to the effect of, “You’re messaging her again.” DeVanna

claimed that he began “wrestling [Casey] over the gun,” took

possession of the gun from her, and “pushed her down” before “she

came back at [him].” He created some distance between the two of

them, but then Casey latched onto his side and scratched him, which

was “right about [the] time . . . the firearm went off.” DeVanna said

he could hear Casey “gurgling” as she struggled to breathe following

the gunshot. After the gun went off, DeVanna said he “had a bunch

of emotions,” “picked up [his] backpack and firearm [and Casey’s]

medication . . . and just . . . left.”

      (b)   DeVanna’s trial counsel requested the pattern jury

                                         10
instructions on justification, self-defense, mistake, and accident.

The trial court gave the pattern charge on justification, which

included the charge that “[a] person is not justified in using force if

that person is attempting to commit, is committing, or is fleeing

after the commission or attempted commission of a felony.

Possession of a firearm by a convicted felon is a felony offense under

Georgia law.” The trial court also instructed that “[i]f you believe

that the defendant was justified under the instructions that the

Court has given you, then it would be your duty to acquit the

defendant.”

     DeVanna also requested an instruction on when a convicted

felon may use a firearm in self-defense, and the trial court read this

charge verbatim to the jury:

     When a felon is in imminent peril of great bodily harm or
     reasonably believes himself to be in such danger and with
     preconceived design on his part a firearm is made
     available to him, his temporary possession of that weapon
     for a period no longer than that in which the necessity or
     apparent necessity to use it continues does not violate the
     statutory prohibition against possession of a firearm by a
     convicted felon.


                                  11
     The jury found DeVanna guilty of malice murder, two counts

of felony murder, aggravated assault, two counts of possession of a

firearm by a convicted felon, and possession of a firearm during the

commission of a crime. Represented by new counsel at the motion-

for-new-trial stage, DeVanna argued in his amended motion that the

trial court gave a conflicting charge on justification: on the one hand,

the trial court instructed that a justification defense was not

available to DeVanna because he was committing the felony of

possession of a firearm by a convicted felon, but on the other, it

instructed that if DeVanna was, in fact, possessing a gun to defend

himself, that possession would be lawful. DeVanna argued that,

because trial counsel did not object to this conflicting charge, his

counsel provided ineffective assistance.      The trial court denied

DeVanna’s amended motion for a new trial as to his ineffective

assistance of counsel claim, reasoning that “[t]he two jury

instructions at issue were correct statements of the law. Thus, trial

counsel’s representation was neither deficient nor prejudicial.”

     2. DeVanna’s sole enumeration of error on appeal is that his

                                  12
trial counsel provided ineffective assistance under the Sixth

Amendment to the United States Constitution because he failed to

request a proper jury instruction explaining that a convicted felon

can possess a firearm when acting in self-defense. To prevail on a

claim of ineffective assistance of counsel, a defendant generally must

show that counsel’s performance was deficient and that the deficient

performance resulted in prejudice to the defendant. See Strickland

v. Washington, 466 U.S. 668, 687-695 (104 SCt 2052, 80 LE2d 674)

(1984); Wesley v. State, 286 Ga. 355, 356 (689 SE2d 280) (2010). To

satisfy the deficiency prong, a defendant must demonstrate that his

attorney “performed at trial in an objectively unreasonable way

considering all the circumstances and in the light of prevailing

professional norms.” Romer v. State, 293 Ga. 339, 344 (745 SE2d

637) (2013); see also Strickland, 466 U.S. at 687-688. To satisfy the

prejudice prong, a defendant must establish a reasonable

probability that, in the absence of counsel’s deficient performance,

the result of the trial would have been different. See Strickland, 466

U.S. at 694. “If an appellant fails to meet his or her burden of

                                 13
proving either prong of the Strickland test, the reviewing court does

not have to examine the other prong.” Lawrence v. State, 286 Ga.

533, 533-534 (690 SE2d 801) (2010).

      In arguing that his trial counsel requested an inadequate

justification instruction and was thus ineffective, DeVanna contends

that the instruction the trial court gave to the jury was problematic

for multiple reasons. First, DeVanna argues that the instruction his

trial counsel requested and that the trial court gave was internally

inconsistent, contradictory, and misleading because it required that

a felon have a firearm “with preconceived design,” but also required

that the felon’s possession of the firearm be for a period of time “no

longer than that in which the necessity or apparent necessity to use

it continues.”5 Second, he asserts that the instruction given was


      5  Trial counsel relied on the jury instruction from Little v. State, 195 Ga.
App. 130, 131 (392 SE2d 896) (1990), as the source of his requested jury
instruction on when a convicted felon may use a firearm in self-defense. In
Little, the Court of Appeals recited a jury instruction, requested by Little at
trial, based on the Supreme Court of California’s decision in People v. King,
582 P2d 1000, 1006-1007 (Cal. 1978). But it appears that the Court of Appeals
transcribed the instruction from King incorrectly. Compare King, 582 P2d at
1007 (“without preconceived design”) with Little, 195 Ga. App. at 131 (“with
preconceived design”) (emphasis supplied). But see Waugh v. State, 218 Ga.

                                        14
incorrect under our recent decision in Johnson v. State, 308 Ga. 141,

(839 SE2d 521) (2020), where we held that

      A person is justified in threatening or using force against
      another, or in engaging in conduct that is otherwise
      prohibited under [the carrying and possessing firearms
      part of the code], when and to the extent that he or she
      reasonably believes that such threat or force or conduct
      otherwise prohibited under [the carrying and possessing
      firearms part of the code] is necessary to defend himself
      or herself or a third person against such other’s imminent
      use of unlawful force[.]

Id. at 145. He specifically contends that the instruction that was

given “forced the trier of fact to disregard [DeVanna’s] justification

defense” and “made clear to the jury that DeVanna’s illegal

possession of a firearm, even during a struggle in the defense of self,

barred [DeVanna] from employing a justification defense.”

DeVanna thus argues that trial counsel should have requested the

following instruction on justification:

      If you, the jury, find and believe that the facts presented
      at trial demonstrate that at the time of the killing, the


App. 301, 303 (460 SE2d 871) (1995) (describing the instruction in Little as
“appear[ing] to be a correct statement of the law”). In noting this apparent
error, we take no position on the correctness of the instruction from King that
was repeated (albeit with a transcription error) in Little.

                                      15
     accused possessed a firearm solely to defend himself from
     the attack of the deceased, then the law charged on
     justification/self[-]defense can apply during your
     deliberations, even though the parties have stipulated to
     the fact that Appellant is a convicted felon. The facts of
     this case are solely for you, the jury, to decide.

     Here, however, we need not decide whether trial counsel was

constitutionally deficient in failing to request the justification

instruction DeVanna proffers on appeal, because DeVanna has

failed to carry his burden to show that he suffered prejudice from

any such deficiency.   See Lawrence, 286 Ga. at 533-534.          Even

assuming for the sake of argument that the justification instruction

trial counsel requested was confusing, misleading, or even

erroneous, DeVanna has not shown a reasonable probability that

the outcome of the trial would have been different had trial counsel

requested the instruction that DeVanna now asserts was necessary

to present his self-defense claim to the jury. See Strickland, 466

U.S. at 694 (“A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”). That is because the State

presented an overwhelming amount of evidence of DeVanna’s guilt,


                                 16
including messages DeVanna sent to multiple people in the week

leading up to Casey’s shooting saying that he wanted to kill Casey

by shooting her in the head. That evidence also included the photo

DeVanna sent Vargas of DeVanna pointing a handgun at Casey’s

head while she was sleeping on the night of her death and a message

after the shooting telling her “I did it,” as well as DeVanna’s phone

call to Hackney the day after Casey’s shooting in which he stated

that “he had lost his anger and he shot her in the f***ing head.”

Further, the State presented testimony that DeVanna and Casey’s

hotel room showed no sign of a struggle.         DeVanna’s claim of

ineffective assistance of counsel therefore fails. See Turner v. State,

308 Ga. 537, 540-541 (842 SE2d 40) (2020) (concluding that

appellant could not establish prejudice in light of the “strong”

evidence of his guilt); Hinton v. State, 304 Ga. 605, 608 (820 SE2d

712) (2018) (“Because the evidence of Hinton’s guilt was strong, and

any evidence supporting a voluntary manslaughter theory was

weak, Hinton has failed to establish a reasonable probability that

the jury would have reached a different result, even if it had been

                                  17
charged on voluntary manslaughter.”) (citation omitted).

     Judgment affirmed. All the Justices concur.




                                18